84118: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15093: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84118


Short Caption:SHAFFER VS. DIST. CT. (SHAFFER)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A781276Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCandice ShafferMichael D. Stein
							(Ben Moshe & Stein)
						


PetitionerTravis Heinrich
					In Proper Person
				


Real Party in InterestMark ShafferSagar R. Raich
							(Raich Law PLLC)
						Brian Schneider
							(Raich Law PLLC)
						


Real Party in InterestMyVegas MagazineSagar R. Raich
							(Raich Law PLLC)
						Brian Schneider
							(Raich Law PLLC)
						


RespondentNadia Krall


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


01/24/2022Filing FeeFiling fee paid. E-Payment $250.00 from Michael D. Stein. (SC)


01/24/2022Petition/WritFiled Petition for Writ of Mandamus Or, In The Alternative, Writ of Prohibition. (SC)22-02332




01/24/2022AppendixFiled Appendix to Petition for Writ. (SC)22-02335




01/24/2022Notice/IncomingFiled Petitioners' Amended Certificate of Service of Petition for Writ of Mandamus, or in the alternative, Writ of Prohibition and Petitioners' Appendix. (SC)22-02367




02/11/2022Order/ProceduralFiled Order Directing Answer.  Real parties in interest, on behalf of respondents, shall have 28 days from the date of this order to file and serve an answer.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)22-04608




02/25/2022MotionFiled Petitioner's (Candice Shaffer) Motion to Withdraw Alternative Request for Writ of Prohibition. (SC)22-06217




03/09/2022Order/ProceduralFiled Order Dismissing Petition in Part.  Petitioner Candice Shaffer has filed a motion to dismiss her petition to the extent she seeks a writ of prohibition.  The motion is granted.  This petition is dismissed to the extent petitioner Shaffer seeks a writ of prohibition.  (SC)22-07535




03/11/2022Notice/IncomingFiled Real Parties in Interest Notice of Association of Counsel Brian Schneider. (SC)22-07906




03/11/2022Petition/WritFiled Real Parties in Interest Answer to Petition for Writ. (SC)22-07908




03/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioner Candice Shaffer's Reply in Support of Petition for Writ due:  April 8, 2022.  (SC)(SC)22-09415




04/08/2022Petition/WritFiled Petitioner's Reply In Support of Petition for Writ of Mandamus. (SC)22-11199




05/12/2022Order/DispositionalFiled Order Denying Petition for Writ of Mandamus. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-15093




06/06/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-17809




06/06/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View